The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on June 2, 2022.

Claims 1-18 are pending. Claims 5-7 are currently amended. 

The rejection of claims 5-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 

Claim Rejections - 35 USC § 112
Claims 9-15 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 9-15, the phrases “the microcapsule slurry” (see at least line 1 of each claim) lack support with respect to claim 1 to which these claims are directly or indirectly dependent upon. Please note that “microcapsule slurry” is recited in claim 2, not claim 1. 
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9-10, 12, 14, 16 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Denome et al. (US 2007/0269651, already cited in IDS dated 04/18/2021), hereinafter “Denome” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.
	Regarding claims 1-2, Denome teaches an article comprising: a. a  functionalized substrate comprising:  i. a composition susceptible to aqueous attack, wherein said composition is selected from water-soluble materials, partially water soluble materials, water-dispersible materials, water-disintegrating materials, and mixtures thereof; and ii. a plurality of microcapsules encapsulating a functional composition, wherein said plurality of microcapsules is incorporated with said functionalized substrate (see abstract; claim 1). Denome also teaches a process of making the functionalized substrate above, comprising the steps of: a. combining said composition which is susceptible to aqueous attack with said plurality of microcapsules to form a combination;  b. mixing said combination at low shear mixing to form a mixture;  c. deaerating said mixture to form an at least partially deaerated mixture;  d. casting said at least partially deaerated mixture to form a casted at least partially deaerated mixture;  and e. drying said casted at least partially deaerated mixture to produce a functionalized substrate (see claim 25). Denome also teaches that the composition comprises starch, starch derivatives, surfactant, soap, polyethylene glycol, and mixtures thereof (see claim 12). The functionalized substrate comprises an overall average thickness of less than about 1 mm (see claim 21). In Example I, Denome teaches a process of making a functionalized substrate comprising polyvinyl alcohol (PVA) which comprises obtaining a volume of PVA resin or PVA film and dissolving with water; evaporating the water to the desired weight; adding the PVA solution to a microcapsule slurry; mixing to low shear; deaerating overnight; and film casting the mixture (see paragraphs [0158]-[0177]). The resulting film has a thickness of 211 µm (equivalent to 0.211mm) (see Table in paragraph [0199]).  Denome, however, fails to specifically disclose the incorporation of a surfactant into the polyvinyl alcohol solution, say as in Example I. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a surfactant into the polyvinyl alcohol solution, say as in Example I, because Denome teaches that the composition comprising the water-soluble material, i.e., PVA solution, can comprise a surfactant as disclosed in claim 12. 
	Regarding claims 3-4, Denome teaches the features as discussed above. In addition, Denome teaches that the plurality of microcapsules encapsulating a functional composition comprises a first functional material comprising perfume (see claim 2), and said plurality of microcapsules are friable microcapsules (see claim 4).  
	Regarding claim 5, Denome teaches the features as discussed above. In addition, Denome teaches that in one embodiment, the shell of the microcapsules comprises an 
aminoplast resin (see paragraph [0040]).  
	Regarding claims 9-10, 12 and 14, Denome teaches the features as discussed above. In addition, Denome teaches that after the PVA film is dissolved, and allowed to cool to room temperature, the PVA resin solution or PVA film solution is added to the microcapsule slurry (see paragraphs [0161]-[0162]), which is understood that the microcapsule slurry is added within the same temperature as the PVA film solution.
	Regarding claims 16 and 17, Denome teaches the features as discussed above. As stated above, Denome teaches that the process of making functionalized substrate comprises combining the composition which is susceptible to aqueous attack, i.e., PVA, with said plurality of microcapsules (see paragraphs [0149]-[0150]), wherein it is understood that the plurality of microcapsules is in dry form with minimal  or no water content.  

Claims 6-8 stand rejected under 35 U.S.C. 103 as being unpatentable over Denome as applied to claims 1-5, 9-10, 12, 14, 16 and 17 above, and further in view of Smets et al. (US 2011/0111999), hereinafter “Smets” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.
	Denome teaches the features as discussed above. Denome, however, fails to disclose the microcapsule slurry comprising less than 75 wt% water, by weight of the microcapsule slurry and a structurant as recited in claim 6; or from 5 to 50 wt% water or from 20 to 75 wt% water, by weight of the microcapsule slurry as recited in claim 7; and wherein the structurant is a salt as recited in claim 8.
	It is known from Smets, an analogous art, that a perfume microcapsule slurry comprises from 10% to 50% by weight of the slurry of perfume microcapsules, and a water-soluble salt to adjust the rheology profile of the perfume microcapsule slurries, e.g., from about 0.1 to about 3 wt% MgCl2 and the balance, water (see paragraphs [0044]- [0045] and [0050]. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the perfume microcapsules of Smets to comprise less than 75 wt% water, or from 5 to 50 wt% water, and a structurant like a salt because it is known from Smets that a typical perfume microcapsule slurry comprises from 10 to 50% by weight of the slurry or perfume microcapsules, from about 0.1 to about 3wt% MgCl2 salt and balance water, which overlaps those recited. 

Claim 18 stands rejected under 35 U.S.C. 103 as being unpatentable over Denome as applied to claims 1-5, 9-10, 12, 14, 16 and 17 above, and further in view of Fossum et al. (US 2011/0028374), hereinafter “Fossum” for the reasons set forth in the previous office action and which is repeated below for Applicant’s convenience.
	Denome teaches the features as discussed above. Denome, however, fails to disclose embossing the precursor non-fibrous laundry detergent sheet, i.e., PVA film, before dispensing the microcapsule onto the sheet or PVA film as recited in claim 18.
	It is known from Fossum, an analogous art, that a laundry detergent article comprises embossing patterns to provide texture and  topographically patterned surfaces including letters, logos or figures (see paragraph [0105]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have embossed the PVA film of Denome because this would provide texture or patterned surfaces like letters, logos or figures as taught by Fossum. With respect to the step of embossing the PVA film before dispensing the microcapsule, absent criticality, it is well settled that changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959). 

Allowable Subject Matter
Claims 11, 13 and 15  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Denome, the closest prior art of record, does not teach, disclose or suggest dispensing the microcapsule slurry onto the precursor laundry sheet, i.e. PVA film solution, at the recited temperatures, i.e., from about 50oC to about 100oC, or from about 55oC to about 99oC, or from about 60oC to about 80oC.   As stated above, the microcapsule slurry in Denome was added to the PVA film solution after the PVA film solution was cooled to room temperature, wherein it is presumed that the microcapsule slurry was also added at room temperature.

Response to Arguments
Applicant's arguments filed on June 2, 2022 have been fully considered but they are not persuasive.
	With respect to the rejection of claims 1-5, 9-10, 12, 14, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Denome, Applicant argues that the Office Action fails to show a teaching of dispensing a microcapsule onto a precursor non-fibrous laundry detergent sheet and also argues that the precursor laundry detergent sheet in the specification is after the detergent sheet forming step, but before the microcapsule slurry is dispensed to said detergent sheet (page 11), thus there is a formed sheet prior to the dispensing of the microcapsule onto the sheet.   
	In response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies, i.e., the precursor laundry detergent sheet is after the detergent forming step, but before the microcapsule slurry, is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, even though Denome teaches a process of making a functionalized substrate comprising polyvinyl alcohol (PVA) which comprises obtaining a volume of PVA resin or PVA film and dissolving with water; evaporating the water to the desired weight; adding the PVA solution to a microcapsule slurry; mixing to low shear; deaerating overnight; and film casting the mixture (see paragraphs [0158]-[0177]), and presumably adding a surfactant to the PVA solution (see claim 12), wherein the resulting film has a thickness of 211 µm (equivalent to 0.211mm) (see Table in paragraph [0199]), changing the order of steps does not render a claimed process non-obvious over the prior art, see Ex parte Rubin, 128 USPQ 440,441,442 (POBA 1959).
	With respect to the rejection of claims 6-8 under 35 U.S.C. 103 as being unpatentable over Denome as applied to claims 1-5, 9-10, 12, 14, 16 and 17 above, and further in view of Smets; and the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Denome as applied to claims 1-5, 9-10, 12, 14, 16 and 17 above, and further in view of Fossum; Applicant argues that the Office Action fails to provide a prima facie case of obviousness with respect to independent claim 1 from which  these claims depend.
	The above responses to Denome apply here as well. 
		
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                        /LORNA M DOUYON/                                                                        Primary Examiner, Art Unit 1761